Citation Nr: 0939737	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to service-connected diabetes mellitus (Type II).

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to service-connected diabetes mellitus (Type II).

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected diabetes mellitus (Type II).

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected diabetes mellitus (Type II).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

In August 2009, after the submission of his substantive 
appeal, the Veteran requested a videoconference hearing 
before a Veterans Law Judge of the Board.  Because such Board 
hearings are scheduled by the RO, a remand of this matter is 
required.  See 38 C.F.R. § 20.704 (2009).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following action:

The veteran should be scheduled for a 
videoconference hearing before the Board 
in accordance with the docket number of 
his appeal.  The Veteran and his 
representative should be notified of the 
time and place to report for the scheduled 
hearing.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

